Title: To Benjamin Franklin from [Jean-François-Paul] Grand, 4 May 1779
From: Grand, Jean-François-Paul
To: Franklin, Benjamin


Monsieur
Paris ce 4 may 1779.
Mr. Le Colonel Hope, a ècrit & est venu on ne peut pas plus obligeament lui même, pour vous demander les dèpêches que vous lui aviez annoncé pour la hollande. Il ne seroit pas possible de rencontrer une occasion plus sure ni plus d’emprèssement à vous servir. C’est ce qui fait Monsieur que je vous envoye un èxprès, parce que Mr. Hope part après souper & qu’il faut que les dèpêches soient chez luy Ce Soir avant 9 ou dix heures.
Je suis avec tout le Rèspect possible Monsieur Votre très humble & très obeissant serviteur
Grand
 
Addressed: A Monsieur / Monsieur Le Docteur / Franklin / a Passy
Notation: Grand Paris 4 may 1779.
